DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 Response to Election/Restrictions
Applicant’s election with traverse of Group I(b) and species in the reply filed on 03/04/2020 is acknowledged. 
The traversal is on the ground(s) that no search burden exists. Applicants’ arguments are not found persuasive as indicated in the previous office action mailed on March 31, 2010, there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);  (c) the prior art applicable to one invention would not likely be applicable to another invention; (d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph; (e) different search queries are required to account for the differing active steps of the method 
Therefore there would be a serious search and examination burden if restriction were not required.
Furthermore, the instant applications are independent or distinct as claimed a crystalline microporous zincoaluminosilicate solid having a CHA topology or a GME topology.
The requirement is still deemed proper and is therefore is made FINAL.
Claims 5-10, 13-21, 23-31 and 33 are withdrawn from consideration as non-elected Group and non-elected species.
Claims 1 (in part), 4 (in part), 11, 12 (in part) and 32 read on the elected Group and species (CHA topology containing Cu ion in the pores, free of OSDA).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriated corrections are required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 11-12 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagawa et al. (WO 2012/161281, herein referred to under US 2014/0200378 A1 as the English-language equivalent cited to for page and paragraph).
Regarding claim 1, Yanagawa et al. teach small-pore zinc-supported crystalline aluminosilicate zeolite (applicant’s crystalline microporous zincoaluminosilicate solid) having CHA topology ([0062]-[0082]).
Regarding claims 4 and 32, although Yanagawa et al. do not specifically disclose an XRD pattern as per applicant claims 4 and 32, the reference of Yanagawa et al. teach all of the claimed crystalline microporous zincoaluminosilicate, the physical [1] 
Regarding claim 11, the zinc-supported crystalline aluminosilicate taught by Yanagawa et al. is obtained using gel crystallization through hydrothermal synthesis, a method of inserting zinc into the lattice skeleton of the crystalline aluminosilicate ([0080]). It does not involve any an organic structure directing agent. As such, the resulting zinc-supported crystalline aluminosilicate is free of organic structure directing agent as the instant claim.
Regarding claim 12, the zinc-supported crystalline aluminosilicate taught by Yanagawa et al. comprises gallium and zinc as the instant claim ([0076]-[0082]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).